Mikoll, J. (dissenting).
I respectfully dissent. In my view the rule established in People v Millan (69 NY2d 514) and People v Mosley (68 NY2d 881, cert denied 482 US 914) applies to defendant in the instant circumstances as to the package initially seized from the vehicle at the scene of the stop. Defendant’s timely protest that the search was illegal was sufficient to vitiate the consent obtained from codefendant Lafayette Lewis (see, People v Sora, 176 AD2d 1172,1172-1174, lv denied 79 NY2d 864; see also, People v Millan, supra, at 519-521; People v Mosley, supra; People v Saunders, 161 AD2d 1202; People v Guzman, 153 AD2d 320, 323-324, appeal dismissed 76 NY2d 824, cert denied 500 US 941). The search was no longer valid as to defendant from that point on. The State Police were aware that the registered owner of the vehicle was not in the car when they obtained the consent of the driver in the patrol car outside the presence of the three passengers still waiting in the stopped car. Codefendant *821Desmond Brinson, the front seat passenger, said the vehicle was registered to his uncle.
I do not read the Court of Appeals decisions in People v Tejada (81 NY2d 861) and People v Wesley (73 NY2d 351) as limiting the Millan rule to preclude its application here. Defendant’s standing to challenge the seizure of the initial package is grounded on the statutory automobile presumption of narcotics possession and the location of the narcotics in the vehicle (Penal Law § 220.25 [1]). The cases of People v Tejada (supra) and People v Wesley (supra) both deal with house searches. In Wesley, the Court of Appeals refused to extend Millan to criminal possession charges arising out of ordinary constructive possession alone (People v Wesley, supra, at 363; see, People v Tejada, supra, at 863). Here, as in Millan, the sole basis for the conviction based on the seizure of the initial package was due to the passenger status of defendant. There was insufficient evidence outside of the statutory presumption to show that defendant possessed that package absent the statement of Latonya Porter, which should not be used to destroy defendant’s standing. Porter’s statement was not made until after the seizure of the initial packet from the car and was the product of that seizure. The fruits of the illegal seizure should not be used against defendant.
Further, the seizure of the second package was the poisonous fruit of the illegal initial search and seizure and should also be suppressed (see, People v Millan, supra, at 521).
Consequently, I would reverse the judgment, grant the suppression motion to the extent of suppressing the packages of cocaine as to defendant and dismiss the indictment.
Ordered that the judgment and orders are affirmed.